Citation Nr: 1453164	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Management Benefits System.


FINDING OF FACT

Hearing loss disability was not present in either ear until more than one year following the Veteran's discharge from service, and the Veteran's current bilateral hearing loss disability is not related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a June 2009 letter, prior to the February 2010 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  

Further, the Veteran was afforded a VA examination in January 2010 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss disability due to noise exposure in active service.  

Service department audiometer test results prior to October 31, 1967 are presumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units, unless otherwise noted.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

The Veteran's DD Form 214 shows that he served as an armor crewman.  A January 1965 enlistment examination disclosed that the Veteran's hearing acuity according to pure tone thresholds, in decibels after conversion from ASA to ISO units, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
0
LEFT
15
10
5
10
5

A September 1967 separation examination indicated the Veteran's hearing acuity according to pure tone thresholds, in decibels after conversion from ASA to ISO units, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
x
5
LEFT
10
5
5
x
5

Private audiological tests by the Veteran's employer indicate that in August 1990, the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
75
80
LEFT
20
20
35
45
85

In a January 2010 VA examination, the Veteran reported gradual hearing problems and that he was not sure when the problems started.  He indicated excessive noise exposure in the military firing artillery on tanks, with hearing protection most of the time, and occupational noise exposure at U.S. Steel with hearing protection.  He stated that his employer attributed his hearing loss to active service.  The VA audiologist diagnosed mild to severe bilateral sensorineural hearing loss and opined that the Veteran's hearing loss disability was not related to military noise exposure because hearing was within normal limits upon entrance and separation from service.

In connection with September 2012 VA treatment, the Veteran reported he had difficulty hearing in crowds and group settings. 

In a December 2013 hearing, the Veteran testified that he loaded, drove, gunned, and commanded tanks and that it was extremely loud performing his duties in service.  The Veteran noted that he wore hearing protection but his ear plugs would come out when the tank jerked or bumped around.  The Veteran reported that he worked for thirty years at U.S. Steel as a "cord erector, framer, and hooker," which did not expose him to loud noise because he was required to wear hearing protection while working.  He stated that he first noticed he had hearing loss in 1999, because he had problems hearing his wife.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss disability.

The Board notes that the Veteran has a diagnosis of bilateral sensorineural hearing loss; however, the Board finds that bilateral hearing loss disability was not present within one year follow discharge from service.  There is no medical evidence suggesting the presence of bilateral hearing loss within one year of the Veteran's discharge from service and the Veteran has not alleged that he noticed hearing loss in service or within one year after his discharge from service.  The medical evidence first documents evidence of bilateral hearing loss disability in 1990, more than 20 years after the Veteran's separation from active service.  Therefore, service connection for bilateral hearing loss disability is not warranted on a presumptive basis.

Further, the Board concludes that the Veteran's bilateral hearing loss disability is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's hearing loss to service.  The Board acknowledges that the Veteran sincerely believes that his hearing loss is related to in-service noise exposure; however, he does not possess the medical expertise required to determine whether his bilateral hearing loss disability is causally related to active service.  Moreover, even conceding that the Veteran's statement that his employer told him that his bilateral hearing loss disability was caused by active service is competent evidence of the alleged nexus, this evidence is clearly of less probative value than the report of the January 2010 VA examination.  That examiner opined that it is less likely than not that the bilateral hearing loss was related to military noise exposure.  The opinion was rendered after the examination of the Veteran and the review of the Veteran's pertinent history.  In addition, the examiner properly supported the opinion.  Therefore, the Board has found the examination report to be highly probative evidence against the claim.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


